DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s RCE filed on 12/6/2021.
 Claims 1-20 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abhik Huq on January 6, 2022.
The application has been amended as follows: 

1. (Currently Amended) A LiDAR system comprising:
	a base seat including a mounting base and a seat-supporting structure that extends
upwardly from said mounting base;
	a rotary seat rotatably coupled to and surrounding said seat-supporting structure, and
including a support stand;
	a drive mechanism disposed in said base seat and for driving said rotary seat to rotate on and about said seat-supporting structure;

said rotary seat, and including at least one optical detection module that is operable to emit light
and receive the light when reflected; and
	a power supply unit including
		a solar panel that is disposed on said support stand and that is electrically
connected to said optical distance measuring unit, and
		a light emitting module that is operable to emit light toward said solar panel so that said solar panel transforms light energy into electric energy, which is supplied to said optical distance measuring unit, wherein an intensity of the emitted light can be increased when said optical distance measuring unit needs more electric energy.

7. (Currently Amended) A LiDAR system comprising:
	a base seat including a seat-supporting structure;
	a rotary seat rotatably coupled to and surrounding said seat-supporting structure of said base seat;
	a drive mechanism disposed in said base seat and for driving said rotary seat to rotate about said seat supporting structure;
	at least one optical detection module disposed on and co-rotatable with said rotary seat, and being operable to emit light and receive the light when reflected; and
	a power supply unit including
 		a solar panel that is disposed in said rotary seat and that is electrically connected to said at least one optical detection module, and
		a light emitting module that is disposed in said base seat, and that is operable to emit light toward said solar panel so that said solar panel transforms light energy into electric energy, which is supplied to said at least one optical detection module, wherein an intensity of the emitted light can be increased when said at least one optical detection module needs more electric energy.

12. (Currently Amended) An electronic device comprising:
	a base seat including a mounting base and a seat-supporting structure that extends upwardly from said mounting base;
	a rotary seat rotatably coupled to and surrounding said seat-supporting structure of said base seat;
	a drive mechanism disposed on said base seat and for driving said rotary seat to rotate
about said seat-supporting structure;
	a power consumption unit configured to measure a distance optically disposed in and co-rotatable with said rotary seat; and
	a power supply unit including
		a solar panel that is disposed in said rotary seat and that is electrically connected to said power consumption unit, and
		a light emitting module that is disposed on said mounting base, and that is operable to emit light toward said solar panel so that said solar panel transforms light energy into electric energy, which is supplied to said power consumption unit, wherein an intensity of the emitted light can be increased when said power consumption unit needs more electric energy.

17. (Currently Amended) An electronic device comprising:
	a base seat including a seat-supporting structure;
	a rotary seat coupled to and surrounding said seat-supporting structure;
	a drive mechanism disposed for driving said rotary seat to rotate on and about said seat-supporting structure of said base seat;
configured to measure a distance optically disposed on and co-rotatable with said rotary seat; and
	a power supply unit including
		a solar panel that is disposed in said rotary seat and that is electrically connected to said power consumption unit, and
		a light emitting module that includes a plurality of light emitting diodes disposed on said base seat and operable to emit light toward said solar panel so that said solar panel transforms light energy generated by said light emitting diodes into electric energy, which is supplied to said power consumption unit, wherein an intensity of the emitted light can be increased when said power consumption unit needs more electric energy.


Reason For Allowance
Applicant filed RCE with amended claims. The newly added limitations “a rotary seat rotatably coupled to and surrounding said seat-supporting structure, and including a support stand; a drive mechanism disposed in said base seat and for driving said rotary seat to rotate on and about said seat-supporting structure” of claim 1 overcome the 103 rejection set forth in the previous Office actions based on the prior arts of record. Patent Office did further search and found a new reference Bretagnol (US 2020/0192084 A1) which teaches the newly added limitations (FIG. 3 and [0033, 0069]: Bretagnol teaches a LiDAR sensor 13 which is connected to rotor 51. The Rotor 51 rotates around the support shank 17). Therefore Bretagnol can be combined with the prior arts of record, Berger and Ballou, to reject claim 1 (and other independent claims).
However, after discussion with Examiner, Applicant further amended claim 1 with additional limitation “wherein an intensity of the emitted light can be increased when said optical distance measuring unit needs more electric energy”. No prior arts have been found to, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115